Citation Nr: 0942882	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, inclusive of degenerative disc disease.

2.  Entitlement to service connection for depression, to 
include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, denying the Veteran's 
application to reopen a claim for service connection for a 
low back disorder and his original claim for service 
connection for depression, to include as secondary to low 
back disability.  Further processing of this appeal was 
undertaken by the RO located in Portland, Oregon.

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO in May 2007.  A 
transcript of that proceeding is of record.  During the 
course of that hearing, the Veteran submitted additional 
documentary evidence in support of the issues on appeal, 
along with a waiver for its initial consideration by the RO.  

In November 2007, the Board granted the Veteran's application 
to reopen his claim for service connection for low back 
disorder.  In the same document, the Board remanded both 
issues currently on appeal, requesting the Appeals Management 
Center (AMC) to: ensure compliance with all notification 
action required by 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2009); notify the Veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
for the purpose of implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995); request that the Veteran 
furnish the dates and places of all on-the-job or other 
injuries to his back occurring during postservice years, the 
names and addresses of all medical professionals who examined 
or treated him in connection with those injuries, and whether 
Workers Compensation claims were filed and awards made 
pursuant to such claims; obtain authorization from the 
Veteran for the release of all medical and administrative 
records pertaining to his on-the-job injuries, medical 
examination and treatment, and Workers Compensation claims 
and, subsequently, procure such records; obtain, if existing, 
any medical and administrative records utilized by the SSA in 
rendering a decision on any claim for SSA disability 
benefits; provide a VA medical examination by an orthopedist 
in order to ascertain more fully the nature and etiology of 
his current low back disorder, including degenerative disc 
disease;  re-adjudicate the Veteran's reopened claim of 
entitlement to service connection for a low back disorder, 
including degenerative disc disease, on the basis of all of 
the evidence of record and all governing legal authority; 
afford the Veteran a VA psychiatric examination for the 
purpose of determining whether any existing acquired 
psychiatric disorder, including depression, was caused or 
aggravated by any service-connected disability of his low 
back, if and only if service connection was granted for any 
low back disorder; and to re-adjudicate the Veteran's claim 
of entitlement to direct and secondary service connection for 
depression on the basis of all of the evidence of record and 
all governing legal authority.  

Having completed the initial required directives, in 
September 2009, the AMC issued an SSOC, denying the claim for 
service connection for a low back disorder and, subsequently, 
returned the case to the Board.  However, as will be 
explained in this decision, in the decision below, the Board 
finds sufficient evidence to grant the Veteran's claim for 
service connection for a low back disorder.  As such, the 
Veteran must be provided with a VA psychiatric examination 
that includes an opinion regarding the secondary service 
connection questions at hand: whether the Veteran's now 
service connected low back disability caused or aggravated a 
psychiatric disorder, to include depression.  As such, the 
Board finds that the issue of entitlement to service 
connection for depression, to include as secondary to a 
service-connected low back disorder must again be remanded.  

The Board notes that, at the May 2007 Travel Board hearing, 
the Veteran raised the issue of entitlement to a total 
disability rating for compensation based on individual 
unemployability (TDIU).  In its November 2007 decision, the 
Board noted that this issue had not been developed or 
adjudicated by the RO and referred this claim back to the RO 
for initial development and adjudication.  A review of the 
record does not indicate that the RO has taken any action 
regarding this claim.  The Board notes that, in the June 2009 
VA medical examination report, the examiner stated that it 
was reasonable to determine that the low back condition 
rendered him unemployable.  Considering that the Board grants 
service-connection for the aforementioned low back disorder 
in this decision, the Board again refers the Veteran's claim 
for a TDIU to the RO for initial development and 
adjudication.  

The issue of service connection for depression, to include as 
secondary to a low back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran was treated for back pain while on active duty; 
there is post-service medical and lay evidence of treatment 
for a low back disorder soon after service; the only 
competent opinion of record addressing the question of 
whether there is a nexus between a current low back 
disability and any incident of or finding recorded during 
service weighs in favor of the contended causal relationship.


CONCLUSION OF LAW

The Veteran's low back disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, the VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for a low 
back disorder.  Therefore, any errors in complying with the 
requirements of the VCAA are irrelevant and no further 
development is needed with respect to this claim.

II. Service Connection

a.  Factual Background.  The Veteran essentially contends 
that his current back disorder is related to a back injury 
incurred during service.  The record of evidence in this 
matter consists of service treatment records, VA treatment 
records, private treatment records, and statements from the 
Veteran and his family.  

In a November 1972 pre-enlistment medical examination report, 
the examiner did not note any abnormalities regarding the 
Veteran's spine and musculoskeletal system.  

In a July 1974 service treatment record, the Veteran reported 
a back problem.  The examiner noted that the Veteran was seen 
previously for the same disorder and given medication which 
did not relieve the problem. 

In an October 1976 service pre-discharge medical examination 
report, the examiner did not note any abnormalities regarding 
the Veteran's spine and musculoskeletal system.  

In a November 1976 service treatment record, the Veteran 
reportedly indicated having pain in his mid-back, on the left 
side for one day.  The examiner noted that the Veteran's back 
was very tense and tender upon palpation and that he 
experienced muscle spasms while bending over.  The assessment 
was a muscle strain.  Approximately one month after this 
treatment, the Veteran was discharged from service.  

Reviewing the post-service medical evidence, in a September 
1978 private treatment record, specifically a hospital 
discharge summary, the examiner noted that the Veteran 
underwent treatment for two injuries in the past in his 
office.  One such injury involved mechanical low back pain 
secondary to strain with later developing radiculitis.  The 
Veteran gradually developed S-1 root symptoms which did not 
clear with bedrest at home.  Upon physical examination, the 
examiner noted that the Veteran's physical condition was 
normal, except for decreased sensation of the right lateral 
foot and weakness of the gastronemius.  Positive straight leg 
testing was also present.  The Veteran was placed at bedrest 
and gradually improved with rehabilitation exercises.  In a 
separate record, written on the same date, the diagnosis was 
herniated lumbar disc.  The date of injury was listed as 
January 24, 1978.  Further contemporaneous records indicated 
increased radiculitis on the left side.  

In a February 1982 private treatment record, the examiner 
diagnosed lumbar disc syndrome.  

In an April 1982 private treatment record, the examiner 
indicated that he had treated the Veteran in February 1982 
for lower back pain radiating into the left lower extremity.  
He indicated that the Veteran was placed on bedrest.  After 
the Veteran tried to return to work, his condition quickly 
deteriorated.  The assessment was lumbar disc syndrome.  In a 
subsequent April 1982 private treatment record, the same 
examiner stated that the Veteran had experienced 
"intermittent disabling lower back and left lower extremity 
pain for some time now."  He indicated that the Veteran had 
been admitted to the hospital, but had failed to show any 
signs of improvement after one week of treatment.  

In an additional April 1982 private treatment record, 
specifically an X-ray report, the examiner noted a slight 
levo lumbar scoliosis.  The lumbar spine was otherwise 
normal.  No change was seen from a lumbar spine X-ray taken 
in July 1978.  

In a December 1982 private treatment record, specifically a 
CT scan record, the examiner noted a large soft tissue defect 
extending into the spinal canal at L5-S1 on the left.  This 
extended into the lateral recess and obliterated the S1 root.  
The cecal sac was displaced to the right.  The diagnosis was 
an acute disc herniation of L5-S1 on the left.  

In a January 1983 private treatment record, the examiner 
reported performing a left laminotomy and diskectomy L5-S1.  
At the time of the examination, the Veteran reportedly 
indicated experiencing four and a half years of low back and 
left leg pain which began when he did some heavy shoveling.  

In a May 1983 private treatment record, the examiner noted 
that the Veteran's symptoms of back pain and left leg 
radiculopathy improved for a month after surgery, then 
gradually returned.  The Veteran reported that his pain 
started after an on-the-job incident in 1978.

In an August 2001 private treatment record, the examiner 
noted that an MRI showed a moderate disc bulge at the L5/S1 
level, but found no evidence of a significant recurrent disc 
herniation.  

In a July 2002 VA treatment record, the examiner noted that 
the Veteran felt better six months after the January 1983 
operation and resumed his employment, specifically driving a 
truck.  However, within the previous two years, the Veteran 
reported experienced difficulties with work.  He indicating 
experiencing incidents during which his back would go out, 
lasting two to four weeks, and back spasms requiring traction 
and bedrest.  A recent MRI showed a scar in the left epidural 
space at L5-S1; degenerative disc disease at L5-S1 with 
minimal posterior disc bulge being noted at C5-6; and no 
significant disc herniation.  The examiner's assessment was 
chronic lumbar pain with pervious lumbar laminectomy and some 
residual weakness at L5.  After further testing, the examiner 
assessed, in part, chronic lumbar pain and lumbar radiating 
pain with ongoing apparent weakness on the left lower 
extremity strength loss in the L5 distribution, but no active 
abnormalities on EMG.  There was no current irritation based 
on the MRI report.  

Further treatment records indicate treatment for a low back 
disorder.

In a May 2004 Social Security Administration decision, the 
administrative law judge determined that the Veteran was 
disabled, as of July 2002, due to medically determinable 
impairments of chronic neck and chronic back pain, secondary 
to severe degenerative disc disease of the lumbar and 
cervical spines.  

In a June 2005 statement, the Veteran recalled incurring a 
back injury during service in 1973.  He recalled that, at 
that time, the examiners performed an X-ray for his back, but 
were unable to determine the nature of his injury.  He stated 
that, after discharge, he worked at a civilian job for only 4 
to 6 months before his back "went out" again.  At that 
time, the examiners performed a cat scan and found that the 
Veteran had a blown disc and other related injuries.  He 
stated that he subsequent underwent back surgery and had not 
been the same since that time.  

In a September 2006 letter, a VA medical examiner indicated 
that the Veteran had sent him documentation about prior 
treatment for back pain.  He noted that the Veteran filed a 
claim for a back injury in January 1978.  He noted that 
private treatment records from September 1978 show that an 
examiner treated the Veteran for a back strain that was later 
manifested with S-1 radicular pain, especially left-sided 
radiculopathy.  The examiner stated that the current records 
showed that the Veteran's current back and left leg pain 
originated at least in early 1978.  As the Veteran recalled 
pain episodes in 1976, the examiner believed that there was 
greater probability than not that he had back pain starting 
in 1976.  

In a May 2007 letter, the Veteran's sister reported that, 
when he came home at the end of 1976, following discharge 
from service, he had problems with his back.  She also stated 
that these problems had continued since that time.  In an 
additional May 2007 letter, the Veteran's mother made similar 
statements.  

At the May 2007 Travel Board hearing, the Veteran indicated 
that he sought treatment for his back disorder during the 
period after his December 1976 discharge and before his 
January 1978 work injury.  However, the doctor who provided 
such treatment passed away and the records were not 
available.  (Hearing Transcript, page 3).  

In a June 2009 VA medical examination report, the Veteran 
reportedly indicated experiencing pain on a regular basis 
that would be between six or seven on a scale of 10.  He 
recalled experiencing flare-ups, with any sort of twisting, 
bending or lifting, equaling 10 out of 10 at least once per 
week or several times per month.  He stated that he walked 
with a cane.  He had loss of range of motion, endurance, and 
strength across the low back.  Upon physical examination, the 
examiner noted that the Veteran ambulated with a slightly 
hunched forward, stiff low back.  He could not walk up on his 
toes on the left side.  His low back had a well-healed 3 cm 
midline incision that was nontender.  He had some tenderness 
across the paraspinal muscles on the left side and into the 
left buttock, but no focal muscle spasms.  Range of motion 
included forward flexion of 60 degrees, extension of 15 
degrees, right and left lateral flexion of 15 degrees, and 
right and left lateral rotation of 30 degrees.  With three 
repetitions, his range of motion decreased slightly and he 
had pain past 40 degrees of forward flexion.  Examination of 
the bilateral lower extremities showed some muscle deficit 
across the left gastrocsoleus, and decreased sensation across 
the lateral and plantar surface of the left foot.  A 
contemporaneous X-ray showed multilevel, multifocal 
degenerative changes of the lumbar spine.  A contemporaneous 
MRI report indicated chronic left lumbar spine muscle strain, 
with L5-S1 herniated disc, and S1 radiculopathy.  

Reviewing the evidence of record, the examiner noted that the 
service treatment records indicated treatment for left-sided 
low back pain in November 1976, one month prior to discharge.  
At the time, the examiner noted that the Veteran had muscle 
spasm and tenderness.  Also, 1978 treatment records showed 
that he was treated at that time for a back condition with 
left-sided radicular symptoms.  The examiner noted that, in 
October 1983, the Veteran underwent a lumbar laminectomy and 
diskectomy at L5-S1 on the left side.  The examiner also 
reported that the claims file contained letters from the 
Veteran's sister and mother, indicating complaints of back 
pain since 1976.  In addition, the Veteran testified at the 
Travel Board hearing that he sought medical treatment upon 
discharge, but that the records for this treatment were not 
available.  

In conclusion, the examiner stated that there was 
documentation of an in-service injury to the Veteran's lower 
back, with symptoms toward the left buttock.  He was 
discharged one month after this injury, so there was not 
enough time for examiners to observe him during service and 
diagnose a chronic condition.  The record contained clear 
documentation showing a chronic problem in 1978.  Per 
history, the Veteran indicated that he sought medical 
treatment when he got out of service and had continuing 
problems which were documented.  The examiner acknowledged 
that the nexus from 1976 to 1978 was not clear and solid.  
However, he noted that the in-service injury involved 
symptoms of a left sided-lower back injury, with symptoms 
involving the left leg.  The examiner found that it was 
likely that the described work injury was just a flare-up of 
an already preexisting condition incurred during service.  As 
such, in the examiner's opinion, it was at least as likely as 
not that the Veteran's current low back condition was 
directly related to that noted in service.  The examiner also 
indicated that, with the Veteran's training, age, and low 
back condition, it was reasonable to determine that the low 
back condition rendered him unemployable.  (See introduction 
to this decision, page 2, regarding the raised claim for a 
TDIU.)  

b.  Law and Regulations.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection also may be granted 
for any injury initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
 
c.  Analysis.  The Board finds that the evidence of record is 
sufficient to grant the Veteran's claim for service 
connection for a low back disability.  The medical evidence 
indicates that the Veteran has currently been diagnosed with 
a low back disorder, specifically a chronic left lumbar spine 
muscle strain, with L5-S1 herniated disc, and S1 
radiculopathy.  The service treatment records indicated an 
injury to the back with symptoms of left sided radiculopathy 
one month prior to the Veteran's discharge.  The existing 
post-service treatment records do not indicate any further 
treatment for a back disorder until January 1978, more than a 
year after the Veteran's discharge from service.  However, 
the Veteran and his family members are competent, as 
laypeople, to report that as to which they have personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
The Veteran has presented a credible account regarding the 
onset of back pain during service and continuing thereafter.  
His sister and his mother also contributed statements, noting 
that they witnessed his pain following his discharge in 1976.  
Thus, there is medical and evidence of both an in-service and 
current low back disability; and credible lay evidence of an 
in-service low back injury followed by recurrent or chronic 
low back pain ever since.  See 38 C.F.R. § 3.303(b) regarding 
continuity of symptomatology; Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In addition, in a June 2009 VA medical examination report, a 
clinician who reviewed all of the relevant medical evidence 
in the claims file, and examined the Veteran personally, 
essentially concluded that it was at least as likely as not 
that the Veteran's low back disorder was directly related to 
the injury noted during service.  Under these circumstances, 
the Board finds that service connection for a low back 
disorder is warranted. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.


ORDER

Entitlement to service connection for a low back disorder, 
inclusive of degenerative disc disease, is granted.  


REMAND

A preliminary review of the record indicates that the 
Veteran's claim for service connection for depression, to 
include as secondary to a low back disorder requires 
additional development.  The relevant procedural history and 
evidence is summarized below.

As noted in the introduction, as part of its November 2007 
remand instructions, the Board requested that the AMC afford 
the Veteran a VA psychiatric examination for the purpose of 
determining whether any existing acquired psychiatric 
disorder, including depression, was caused or aggravated by 
any service-connected disability of his low back, if and only 
if service connection was granted for any low back disorder.  
In its September 2009 SSOC, the AMC denied the Veteran's 
claim for service connection for a low back disorder and, as 
such, did not provide the psychiatric examination.  However, 
as service connection has been granted by the Board decision 
above, the RO must adjudicate the Veteran's claim for service 
connection for depression on a secondary basis.  38 C.F.R. 
§ .310 (2009).  

In view of the foregoing, the Board finds that this matter 
must be returned to the AMC so that they afford the Veteran a 
VA psychiatric examination and subsequently re-adjudicate the 
Veteran's claim for service connection for depression on a 
secondary basis.  Accordingly, the case is REMANDED for the 
following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The Veteran must be afforded a VA 
psychiatric or psychological examination 
for the purpose of determining whether any 
existing acquired psychiatric disorder, 
including depression, was caused or 
aggravated by his service-connected low 
back disability.  The claims folder is to 
be furnished to the examining psychiatrist 
for review.

Following a review of the relevant 
medical/psychiatric evidence in the claims 
file, the mental status examination and 
any tests that are deemed necessary, the 
psychiatrist or psychologist is asked to 
respond to the following question, 
providing a rationale for the response 
provided:

Is it at least as likely as not (50 
percent or higher degree of 
probability) that any currently 
existing acquired psychiatric disorder, 
including depression, was caused or 
aggravated by the Veteran's service- 
connected low back disorder?

The term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

If the low back disability aggravated 
rather than caused the Veteran's 
depression, the psychiatrist or 
psychologist should indicate, to the 
extent that is possible, the approximate 
level of psychiatric impairment before the 
onset of the aggravation of depression 
(e.g., mild, moderate).

If the examiner must resort to speculation 
to answer this question, he or she should 
so indicate.

3.  Thereafter, the Veteran's claim of 
entitlement to direct and secondary 
service connection for depression must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority, including 38 C.F.R. § 3.310.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).





 Department of Veterans Affairs


